THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH “*” AND BRACKETS AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

EXHIBIT 10.17

 

DATED  15 December 2017

 

 

 

 

 

 

 

 

 

(1)TranSENTERIX, inc.

(2)Great belief international limited

 

 

 

 

 

 

 

 

 

 

system sale and cooperation agreement

 

 

 

 

DMEAST #33644800 v1

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH “*” AND BRACKETS AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

This Agreement is made on 15 December 2017

BETWEEN:

(1)

TransEnterix, Inc., a company incorporated in Delaware, USA, with SEC File No.
000-19437 whose principal executive office is at 635 Davis Drive, Suite 300,
Morrisville NC USA 27560 ("Seller"); and

(2)

Great Belief International Limited, a company incorporated in British Virgin
Islands under number 2364376 whose registered office is at P. O. Box 957,
Offshore Incorporation Centre, Road Town, Tortola, British Virgin Islands.
("Buyer")

(each of the "Seller" and the "Buyer" being a "Party" and together the "Seller"
and the "Buyer" are the "Parties").

BACKGROUND:

(A)

The Seller has developed the System.

(B)

The Seller has agreed to sell and transfer the System to the Buyer subject to
the terms and conditions in this Agreement.

(C)

The Buyer has agreed to purchase the System, to purchase shares of common stock
in the Seller, to pay royalties to Seller in connection with future sales of the
System, and to make the System available for purchase and resale by the Seller
in the Non-China Territory, all in accordance with the terms of this Agreement
and the relevant Ancillary Agreements;

(D)

Subsequent to purchase of the System by the Buyer, the Buyer will license CSIMC
to manufacture the System using the System IPR and to distribute the System in
the China Territory and (subject to the Seller's Right of First Offer and Right
of First Refusal) elsewhere in the world, all in accordance with the terms of
this Agreement, the Exclusive Manufacturing and Distribution Agreement and the
Supply Agreement.  

IT IS AGREED:

1.

Definitions and interpretation

1.1

In this Agreement, unless the context otherwise requires:

"agreed form"

means a form which has been agreed by the Parties and which has been duly
executed or initialled by them or on their behalf for identification purposes
with any alterations that may be agreed between the Parties in writing;

"Ancillary Agreements"

means the License Agreement, the Exclusive Manufacturing and Distribution
Agreement, the Share Pledge Agreement, the Subscription Agreement, and the
Supply Agreement;

"Business Day"

In respect of any action to be taken by the Buyer, means any day on which the
companies in PRC are generally open for business in the PRC, including a
Saturday or Sunday which the PRC government temporarily declares to be a working
day, but excluding a statutory holiday, a Saturday or Sunday other than a
Working Rest Day, and a weekday which the  PRC government temporarily declares
to be a rest day; in respect of any action to be taken by the Seller, means a
day, other than a Saturday, Sunday or public holiday, on which banks are open
for non-automated commercial business in the United States and Business Days
means more than one of them;

1

DMEAST #33644800 v1

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH “*” AND BRACKETS AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

"China Territory"

means the People’s Republic of China, excluding for purposes of this Agreement
Taiwan and the Hong Kong and Macao Special Administrative

Regions;

"CFDA"

means the China Food and Drug Administration;

"Closing 1"

means the first completion of the sale and purchase of the System in accordance
with clause 4;

"Closing 2"

means the second completion of the sale and purchase of the System in accordance
with clause 6;

"Consideration"

means the sum specified in clause 3.1;

" License Agreement"

means the agreement between Buyer and Seller signed the date hereof wherein
Buyer licenses Seller to exploit the System IPR;

"CSIMC"

means China National Scientific and Instruments and Materials Company, a company
incorporated in the People's Republic of China under number [xxxxxxxxxxxxxxxxx]
whose registered office is at Building #1, No.19 Taiyanggong Road, Chaoyang
District, Beijing 100028, China

"Encumbrance"

means any mortgage, charge, pledge, lien or other security interest of any kind,
and any right of set off, assignment by way of security, trust or other
agreement or arrangement whatsoever for the purpose of providing security or
having similar effect to the provision of security and Encumbrances means more
than one of them;

" Exclusive Manufacturing and Distribution Agreement"

means an agreement to be entered into by Buyer and CSIMC, under which Buyer
shall grant to CSIMC the exclusive right to manufacture the System, and to
distribute the System in the China Territory and (subject to the Seller's Right
of First Offer and Right of First Refusal) elsewhere in the world, in exchange
for royalty payments, in the agreed form;

"Intellectual Property Rights"

means copyright, rights in inventions, patents, know-how, trade secrets,
trademarks and trade names, service marks, design rights, rights in get-up,
database rights and rights in data, semiconductor chip topography rights, rights
in software, the right to sue for passing off, utility models, and all similar
rights (including the surgibot.com domain name) and, in each case:

(a)whether registered or not;

(b)including any applications to protect or register such rights;

(c)including all renewals and extensions of such rights or applications;

(d)whether vested, contingent or future; and

(e)wherever existing;

2

DMEAST #33644800 v1

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH “*” AND BRACKETS AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

"Net Sales Price"

means the [xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx
xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx
xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx
xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx
xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx
xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx
xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx
xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx

 

(a)    [xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx
xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx]; or

(b)     [xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx
xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx],

[xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx
xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx
xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx];

"Nominated Account"

means the Seller's account as set forth in Schedule 3 to this Agreement;

"Non-China Territory"

means the rest of the world outside of the China Territory;

"Quarterly Periods"

means the periods of three months commencing on 1 January, 1 April, 1 July and 1
October respectively;

"Right of First Offer"

means Seller's right, on its own initiative, to elect to distribute the System
in a country or area within the Non-China Territory, as set forth in Cl. 2.1 and
Cl. 2.2 of the Supply Agreement;

"Right of First Refusal"

means Seller's right to elect to distribute the System in a new country or area
in the Non-China Territory, following CSIMC's proposal to sell into that
location, as set forth in Cl. 2.1 and Cl. 2.4 of the Supply Agreement;


"Royalty Period"

means a period of five calendar years beginning at the earlier of: (a) 1 January
immediately following the date of the final CFDA decision on medical device
registration for the System for marketing in China (whether that decision is
positive or negative), or; (b) 1 January immediately following the fifth
anniversary of Closing 2, if by then there has been no final CFDA decision on
registration of the System.

"Share Pledge Agreement"

means the agreement between Buyer and Seller, under which Buyer pledges to
Seller 100% of the Seller shares that Buyer will purchase under the Subscription
Agreement, in order to secure the performance of Buyer's obligations hereunder;

"Subscription Agreement"

means an agreement (including lock up and other customary ancillary agreements)
under which Buyer shall purchase newly issued common stock in the Seller for a
purchase price of US$3,000,000, at a value per share equal to the greater of (1)
$1.01 / share, or (2) 110% of the closing price of the Buyer's stock on the
signing date of this Agreement, in the agreed form;  

"Supply Agreement"

means the System Sale and Distribution Agreement between Seller and CSIMC,
signed on the same date as this Agreement for purchase by Seller of Systems;  

"System"

means the SurgiBot® System, which includes the capital system (SurgiBot arm and
base), instruments and accessories, and vision system, including all Assets; an
illustrative view of the system is provided in Schedule 3.

"System Assets"

means the System Information, the System IPR, the System Tooling and
Equipment,  the System Stock, and the System Software and System Asset means one
of them;

3

DMEAST #33644800 v1

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH “*” AND BRACKETS AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

"System Capital

Goods"

means the System Stock and the System Tooling and Equipment, including those
listed in Schedule 1, Part 4;

"System Information"

means all drawings, specifications, procedures, manuals, and other information,
know-how and techniques in any form which wholly or partially relate to all or
any part of the System design, manufacture, installation, operation, calibration
and testing, marketing, or maintenance;

"System IPR"

means the Intellectual Property Rights in connection with the System, owned by
the Seller or by the Seller’s wholly owned subsidiary TransEnterix Surgical
Inc., and with respect to patents means in particular the patents indicated in
Schedule 1, Part 1, as well as any divisionals, continuations, etc. of those
patents;

"System Software"

means all  computer software incorporated into the finished System, as further
described in Schedule 1Part 2 (not including any third party development tools,
such as Microsoft Development Tools);

"System Stock"

means stores, raw materials and components purchased for incorporation into the
System, spare parts,  and work-in-progress, together with finished products of
the System or parts thereof;

"System Tooling and Equipment"

means all equipment, machinery, special tooling, moulds, jigs, fittings, and
other assets owned by the Seller and used exclusively in the manufacture of the
System at the Transfer Date;

"US Market"

means United States of America and its territories and possessions.

"Warranties"

means the representations and warranties set out in 0 and Warranty means one of
them.

1.2

Unless the context otherwise requires:

 

1.2.1

each gender includes the other genders;

 

1.2.2

the singular includes the plural and vice versa;

 

1.2.3

references to clauses, Schedules or Appendices are to clauses, Schedules and
Appendices (if any) of this Agreement;

 

1.2.4

references to this Agreement include its Schedule and Appendices (if any);

 

1.2.5

references to persons include individuals, unincorporated bodies, government
entities, companies and corporations;

 

1.2.6

the words 'including' or 'includes' mean including or includes without
limitation;

 

1.2.7

clause headings do not affect their interpretation; and

 

1.2.8

references to legislation include any modification or re-enactment thereof
before the date of this Agreement.

2.

Sale and purchase of the System and the system Assets

2.1

Subject to the terms and conditions of this Agreement the Seller will sell, free
from all Encumbrances, and the Buyer will buy, the System and System Assets.

4

DMEAST #33644800 v1

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH “*” AND BRACKETS AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

2.2

In addition:

 

2.2.1

Buyer will pay Seller a royalty according to Article 7.5 of this Agreement.

 

2.2.2

Subject to the terms and conditions of the Subscription Agreement, Buyer shall
purchase common stock of the Seller.

 

2.2.3

Subject to the terms of the Supply Agreement, Seller may purchase the System
from Buyer after the date of this Agreement, and Seller will have the Right of
First Offer and Right of First Refusal to distribute the System in the Non-China
Territory.

 

2.2.4

Subject to the terms of the Share Pledge Agreement, Buyer will pledge the Seller
shares owned by Buyer to secure the performance of the Buyer's obligations
hereunder.

 

2.2.5

Buyer will enter into the Exclusive Manufacturing and Distribution Agreement to
allow CSIMC to exploit the System IPR to produce and market the System
worldwide, subject to Seller's Right of First Offer and Right of First Refusal
to market the System in the Non-China Territory.

 

2.2.6

Subject to the terms of the License Agreement, Buyer will grant Seller a license
in relation to the System IPR.

3.

Consideration

3.1

The consideration for the transfer by Seller to Buyer of the System and the
System Assets shall be US$12,000,000.  

3.2

Further to that certain Deposit Agreement entered into between the Parties on 1
December 2017, Buyer paid US$500,000 to Seller as a Deposit on 5 December 2017.

3.3

The remainder of the consideration shall be paid as follows:

 

3.3.1

.US$7,000,000 at Closing 1;

 

3.3.2

US$4,500,000 at Closing 2.

3.4

The Buyer shall pay the consideration under the Subscription Agreement in the
amount of US$3,000,000 at the time of Closing 2.

3.5

All sums payable under this Agreement are exclusive of VAT (or similar tax) and
shall be paid free and clear of all deductions and withholdings whatsoever,
unless the deduction or withholding is required by law. If any deduction or
withholding is required by law the Buyer shall pay to the Seller such sum as
will, after the deduction or withholding has been made, leave the Seller with
the same amount as it would have been entitled to receive in the absence of any
such requirement to make a deduction or withholding. For the avoidance of doubt,
Seller shall be solely responsible for, and Buyer's obligation in the previous
sentence shall not apply to, any fees charged by Seller's own bank, and any
taxes, levies or assessments required by the government in the Seller's
location.  

4.

Closing  1

4.1

Closing 1 shall take place on the date of signature of this Agreement by both
Parties.

4.2

At Closing 1, the matters set out in clauses 4.2.1 and 4.2.2 shall be
transacted.

 

4.2.1

The Seller shall deliver, procure the delivery of, make available or procure the
availability to the Buyer of:

 

(a)

this Agreement duly executed by the Seller;

5

DMEAST #33644800 v1

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH “*” AND BRACKETS AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

 

(b)

the Subscription Agreement duly executed by the Seller;

 

(c)

the Supply Agreement duly executed by Seller;

 

(d)

a certified copy of the resolutions of the Seller's board of directors approving
the transaction and authorising the execution and delivery of this Agreement,
and other documents required to be signed by the Seller in accordance with this
Agreement.

 

(e)

a certified copy of the resolutions of the board of directors of TransEnterix
Surgical Inc., approving sale and transfer of the System IPRs under its name and
authorising the execution and delivery of any and all assignments or other
documents for completion of such transfer of System IPR to Buyer at Closing 2.

 

4.2.2

The Buyer will:

 

(a)

deliver, procure the delivery of, make available or procure the availability to
the Seller of:

 

(i)

this Agreement duly executed by the Buyer;

 

(ii)

the Subscription Agreement duly executed by the Buyer;

 

(iii)

the Supply Agreement duly executed by CSIMC;

 

(iv)

the Exclusive Manufacturing and Distribution Agreement duly executed by Buyer
and CSIMC;

 

(b)

provide Seller with certified true copies of irrevocable and binding written
instructions to all relevant third parties for the payment, no later than 22
December 2017, of the sum of US$7,000,000 to the Seller by way of electronic
transfer of funds into the Nominated Account, receipt of which sum in such
account by such date shall constitute a good discharge to the Buyer in respect
of its obligation under clause 3.3.1 (following Closing 1, the Buyer will also
provide Seller with copies of confirmations of all bank transfers conducted in
order to affect payment in accordance with this sub-clause (b));

 

(c)

deliver or procure the delivery to the Seller of a certified copy of the board
resolutions of the Buyer authorising the execution and delivery of this
Agreement and the other documents required to be signed by the Buyer and CSIMC
in accordance with this Agreement.

4.3

If either Party fails or is unable to perform any obligation required to be
performed by it under clause 4.2 at Closing 1, the other Party shall not be
obliged to complete its obligations under clause 4.2, the sale and purchase of
the System, or any other terms of this Agreement, and may unilaterally terminate
this Agreement.

4.4

If this Agreement terminates pursuant to clause 4.3, each Party’s further rights
and obligations cease immediately on termination, save that clauses 1
(Definitions and interpretation), 10.6 (Entire agreement), 10.10 (Costs), 11
(Notices), 12 (Confidential information) and 13 (Governing law and jurisdiction)
shall remain in full force and effect and termination shall not affect any
Party’s accrued rights and obligations at the date of termination.  

5.

Delivery of system capital goods

5.1

The Seller shall, within ten (10) days after Closing 1, deliver the System
Capital Goods to an affiliate of the Buyer registered in Hong Kong for import to
Hong Kong. The System Capital Goods will be delivered on an Ex Works (Incoterms
2010) basis to Buyer's affiliate's designated carrier at Seller's chosen
premises in the United States. Buyer (by itself, or by its affiliate) will be
responsible, on a timely basis, for taking delivery of the System Capital Goods,
and for arranging and paying all costs in relation to shipping, insurance,
export and import clearance, and customs duties.

6

DMEAST #33644800 v1

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH “*” AND BRACKETS AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

5.2

The Buyer or its affiliate shall maintain shipping insurance on the System
Capital Goods through  arrival at the facility of its affiliate in Hong Kong, in
a minimum amount of US$6,000,000, and the Seller shall be named as the
beneficiary on the policy of insurance.  Buyer shall provide proof of such
insurance prior to taking delivery of the System Capital Goods in accordance
with clause 5.1.  

5.3

Risk of loss in the System Capital Goods will pass upon delivery to Buyer's
affiliate's designated carrier at Seller's premises, and title will pass on the
Seller's receipt of full payment as provided for in clause 6.2.2.

5.4

The failure of Buyer (or its affiliate) to take delivery of the System Capital
Goods within forty-five (45) days after Buyer makes the goods available in
accordance with clause 5.1, shall constitute a material breach of this
Agreement.  

5.5

Buyer shall keep Seller informed of progress in the transportation of the System
Capital Goods, and shall promptly inform Buyer when the System Capital Goods
land in Hong Kong, and subsequently when they clear Hong Kong and Chinese
customs.

5.6

In any case that the Seller fails to deliver the System Capital Goods to Buyer’s
affiliate’s in accordance with clause 5.1, the Seller shall refund US$7,500,000
to Buyer without any deductions or withholdings whatsoever, after which the
Agreement and its Ancillary Agreements shall automatically terminate.  

6.

CLOSING 2

6.1

Closing 2 shall take place within thirty (30) Business Days after the full
shipment of System Capital Goods has landed in Hong Kong.

6.2

At Closing 2, the matters set out in clauses 6.2.1 through 6.2.4 shall be
transacted.

 

6.2.1

The Seller shall procure the delivery of, make available or procure the
availability to the Buyer of:

 

(a)

possession of digital copies of current versions of all of the following:

 

(i)

the System Information;

 

(ii)

the System Software (source code and compiled versions).

 

6.2.2

The Buyer will pay the sum of US$4,500,000 to the Seller by way of electronic
transfer of funds for the same day value into the Nominated Account, receipt of
which sum in such account shall constitute a good discharge to the Buyer in
respect of its obligation under clause 3.3.2;

 

6.2.3

The Parties shall do all acts and things reasonably necessary to complete the
closing under the Subscription Agreement, including issuance of stock and
payment therefor.

 

6.2.4

The Seller and Buyer shall execute and enter into:

 

(a)

the License Agreement;

 

(b)

in respect of the System IPR, a duly executed assignment in the agreed form (and
Seller shall procure that TransEnterix Surgical Inc. also executes the same);

 

(c)

the Lock-up Agreement in the form appended to the executed Subscription
Agreement (signed by Buyer only);

 

(d)

the Share Pledge Agreement.

7

DMEAST #33644800 v1

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH “*” AND BRACKETS AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

6.3

If either Party fails or is unable to perform any of its obligation required to
be performed by it under clause 6.2 at Closing 2, the other Party shall not be
obliged to complete its obligations under clause 6.2, the sale and purchase of
the System, or any other terms of this Agreement, and may unilaterally terminate
this Agreement, in which case:

 

6.3.1

All of the executed Ancillary Agreements (and not some, only) will automatically
terminate;

 

6.3.2

If termination of this Agreement is caused by the Buyer’s failure to perform any
of its obligation required to be performed by it under clause 6.2 at Closing 2,
Buyer shall promptly return or procure the return of all of the System Capital
Goods to Seller's designated premises in the United States, at Buyer's own risk
and expense; and

 

6.3.3

If termination of this Agreement is caused by the Seller’s failure to perform
any of its obligation required to be performed by it under clause 6.2 at Closing
2, Buyer shall promptly return or procure the return of all of the System
Capital Goods to Seller's designated premises in the United States, at Seller's
own risk and expense; and

 

6.3.4

Upon return of the System Capital Goods in accordance with clause 6.3.2 or
6.3.3, Seller shall return all funds received by it from Buyer under clause
4.2.2(b), 6.2.2 and 6.2.3 prior to that date; provided, however, that if the
failure of Closing 2 is a result of Buyer's failure to perform any of its other
obligations hereunder, the Seller will be entitled (without limitation to its
rights to claim any damages or other compensation to which it may be entitled)
to retain [xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx], and
to complete that transaction in accordance with its terms; and if the failure of
Closing 2 is a result of Seller's failure to perform any of its other
obligations hereunder, the Buyer will be entitled to claim damages and
compensation including but not limited to its expenses for shipping the System
Capital Goods from the US to Hong Kong.

6.4

If this Agreement terminates pursuant to clause 6.3, each Party’s further rights
and obligations cease immediately on termination, save that clauses 1
(Definitions and interpretation), 6.3 (consequences of termination), 10.6
(Entire agreement), 10.10 (Costs), 11 (Notices), 12 (Confidential information)
and 13 (Governing law and jurisdiction) shall remain in full force and effect,
and termination shall not affect any Party’s accrued rights and obligations at
the date of termination.

7.

ACTIONS AFTER CLOSING 2

After the conclusion of Closing 2, the Parties will have the following rights
and obligations.

7.1

Transfers of registered System IPR

Seller shall cooperate with Buyer to do or procure to be done all acts and
things reasonably required to record the transfer of the registered System IPR
(being all patents, trademarks, registered copyright, and domain name assets
within the System IPR) to the Buyer through official filings with the relevant
registration authorities. Seller will provide proof of completion of these
filings within 10 Business Days after Closing 2.

7.2

Restrictions on re-transfer by Buyer and CSIMC

 

7.2.1

From the signing date of this Agreement until the expiry of the Royalty Period:

 

(a)

without Seller's written consent in advance, Buyer may not transfer its
ownership of the System IPR, nor license, lend or otherwise transfer any aspect
of the System or the System IPR, in whole or part, to any party other than
CSIMC.  

8

DMEAST #33644800 v1

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH “*” AND BRACKETS AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

 

(b)

without Seller's written consent in advance, Buyer shall not permit any direct
or indirect assignment, sub-licensing, lending or other transfer by CSIMC of
CSIMC's rights, in whole or in part, in the System or System IPR.  

 

(c)

Buyer shall ensure that CSIMC does not directly or indirectly distribute the
System anywhere in the Non-China Territory in violation of Seller's Right of
First Refusal or Right of First Offer.

 

7.2.2

Buyer shall ensure that Seller enjoys exclusive distribution rights and the
right to file for 510(k) clearance or PMA approval for the System in the U.S.
Market, and neither Buyer nor CSIMC has the right to provide any distribution
rights to any third party, or to file such 510(k) clearance or PMA approval.
This clause remains in effect after the end of the Royalty Period unless the
Parties otherwise agree to different terms.

 

7.2.3

Notwithstanding Seller's Right of First Offer and Right of First Refusal and the
provisions of clause 7.2.2, with prior written notice, CSIMC may elect to use
one or more other distributors in lieu of or in addition to Distributor for
sales in the U.S. Market.  For all sales in the U.S. Market by any distributor
other than the Distributor, the royalty rate in clause 7.5.1 shall be [xxx].

 

7.2.4

Notwithstanding the provisions of clauses 7.2.1(a) and 7.2.1(b), if (a) at any
time within the first five (5) calendar years after Closing 2 the CFDA finally
rejects CSIMC's application for registration of the System or (b) by the end of
such period, the CFDA has not taken final action on CSIMC’s application for
registration of the System, , then in either case, provided that CSIMC has
formally filed for registration of the System with the CFDA and used its
reasonable best efforts to pursue Medical Regulatory Approval in China,Buyer
shall be entitled to elect to either:

 

(a)

select a single competent and qualified company to replace and substitute for
CSIMC in the Exclusive Manufacturing and Distribution Agreement and the Supply
Agreement; or

 

(b)

sell the System and System Assets (in whole but not in part) to a single third
party.

 

7.2.5

If Buyer chooses to license another manufacturer in accordance with clause
7.2.4(a) then:

 

(a)

at Buyer's election, either:

 

(i)

Buyer shall ensure that throughout the Royalty Period the Seller shall continue
to enjoy the Right of First Offer and Right of First Refusal to sell the System
in the Non-China Territory, and the royalty provisions specified in clause 7.5
shall remain unchanged; or

 

(ii)

Seller shall no longer enjoy the Right of First Offer or Right of First Refusal
to sell the System in the Non-China Territory, but the royalty rate in clause
7.5.1 shall be [xxx].  

 

(b)

in the case of a Buyer election under either sub-clause (a)(i) or (a)(ii) above:

 

(i)

Buyer shall ensure that CSIMC and the new manufacturer enter into a written
novation agreement with Seller for the new manufacturer to substitute for and
assume all of CSIMC's rights and obligations under the Supply Agreement as if
the new manufacturer were an original party to that Agreement, subject to any
amendments required in accordance with sub-clause (a)(ii);

 

(ii)

there shall be no disruption in the payment of minimum royalty payments because
of any such transfer and substitution;

9

DMEAST #33644800 v1

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH “*” AND BRACKETS AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

 

(iii)

Seller's rights under the Licensing Agreement shall continue in effect;

 

(iv)

Buyer shall continue to maintain the security in accordance with clause 7.8; and

 

(v)

the provisions of clause 7.2.2 continue to apply

 

7.2.6

if Buyer chooses to sell the System and System Assets in accordance with
7.2.4(b), then:

 

(a)

as a condition of and at completion of Buyer's sale of the System, Buyer shall
pay to Seller the amount of US$14,000,000, equal to 100% of the aggregate total
minimum royalty payments under clause 7.5.7;

 

(b)

Buyer shall procure that, as a condition of and at completion of Buyer's sale of
the System, the purchaser of the System and System Asset ("Potential System
Purchaser") shall pay to Seller a royalty premium in the amount of
[xxxxxxxxxxx];

 

(c)

as a condition of the sale of the System and System Assets, the Buyer shall
procure that the Potential System Purchaser confirms in a legally binding
writing to Seller it's agreement to be bound by the requirements of sub-clause
(b), and enters into a binding written guarantee, in favour of the Seller, of
Buyer's performance under the above sub-clause (a), in a form acceptable to
Seller;

 

(d)

upon satisfaction of the requirements of sub-clauses (a) and (b) above, this
Agreement and all Ancillary Agreements to which Seller is a party shall
terminate, and Seller shall have no Right of First Refusal or Right of First
Offer, nor any right to receive royalties;

 

(e)

if the Potential System Purchaser fails to pay the amount of [xxxxxxxxxx] in
accordance with sub-clause (b) above, the Buyer shall be jointly and severally
liable to pay such sum to the Seller.

 

7.2.7

Subject to clauses 7.2.3 through 7.2.6, Buyer shall use its reasonable best
efforts to maintain the Exclusive Manufacturing and Distribution Agreement in
effect, and to ensure that CSIMC performs its obligations under the Supply
Agreement, prior to and for the duration of the Royalty Period.

 

7.2.8

The Exclusive Manufacturing and Distribution Agreement shall provide that, in
any Buyer transfer under clause 7.2.6, CSIMC shall not retain any rights to the
System or System Assets, including, without limitation, any System IPR.

 

7.2.9

Buyer shall keep Seller fully informed of any developments related to a planned
re-licensing or sale under clause 7.2.5 or 7.2.6, including the identity of any
proposed transferee or licensee, and proposed terms of transfer, time schedules,
etc. Buyer shall ensure that any proposed transferee has sufficient financial,
technical and other resources required to satisfy the terms of this Agreement
and, if relevant, the Supply Agreement and the Exclusive Manufacturing and
Distribution Agreement.  

7.3

Non-competition

 

7.3.1

Prior to and for the duration of the Royalty Period, Seller shall not compete
with Buyer, CSIMC, or their permitted assignees to manufacture and sell any
[xxxxxxxxxxxxxxxx
xxxxxxxxxxxxxxxxxxxxxxxx] other than the System anywhere in the world. For the
avoidance of doubt, Seller can purchase the System from the Buyer or CSIMC and
distribute in markets other than the China Territory, all in accordance this
Agreement and the Ancillary Agreements.  For purposes of this clause 7.3,
[xxxxxxxxxxxxxxxxxxxxxx
xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx

10

DMEAST #33644800 v1

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH “*” AND BRACKETS AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

 

xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx].  

 

7.3.2

In case the arbitrators finally determine that there has been a violation of
clause 7.3.1 by the Seller, Seller agrees that, after the date of the final
award, Buyer will have the right to retain payment of royalty in the amount of
damages as determined by the arbitrators (but only in such amount). For the
avoidance of doubt, such retention of payment shall not constitute Buyer’s
breach to clause 7.5 whatsoever, and clause 7.5.5 shall not be applied to the
royalty withheld in accordance with this clause 7.3.2.

7.4

Knowledge transfer and support

 

7.4.1

Seller shall provide all necessary resources and support  to ensure a full and
complete transfer of the information, knowledge, know-how and patents in
relation to the System, and will use its commercially reasonable efforts to make
Buyer / CSIMC personnel working with the System understand the technology and
methods embodied in the System and necessary for its manufacture and
servicing.  

 

7.4.2

At no cost to Buyer and CSIMC, Seller shall provide up to sixty (60) man days of
support in the first six months after Closing 2, and up to ten (10) man days per
month for the next 12 months thereafter. For the avoidance of any doubt, when
support is demanded by the Buyer or CSIMC, Seller shall provide personnel that
are qualified to support, and for each day, the support shall last no less than
8 hours unless otherwise waived by the Buyer. Support shall be provided on a
timely basis when requested by the Buyer or CSIMC either at CSIMC's facility in
China, at Seller's facility in the US, or remotely, as agreed by CSIMC and the
Seller on an on-going basis. Seller and CSIMC will each be responsible for its
own costs of travel etc. in respect of such support services. If additional
support beyond that provided for above is required by CSIMC in any period, Buyer
or CSIMC may purchase such additional support services from Supplier at
Supplier's then current standard rates for technical services, and subject to
reimbursement of Seller's reasonable costs for travel, etc.

7.5

Royalty payments

 

7.5.1

Throughout the Royalty Period, the Buyer shall pay to the Seller a royalty of
[xxx] (or [xxx], if an election is made under clause 7.2.3 or 7.2.5(a)(ii)) of
the Net Sales Price of each System or component thereof that is directly or
indirectly:

 

(a)

sold by CSIMC, its distributors, agents or affiliates (other than sales to
Seller under the Supply Agreement);

 

(b)

leased, lent, or sold on a lease purchase basis by CSIMC, its distributors,
agents or affiliates;

 

(c)

supplied by CSIMC, its distributors, agents or affiliates to any person
otherwise than in accordance with clause 7.5.1(a) or clause 7.5.1(b)

provided always that in respect of any System or System component manufactured,
used or supplied, only a single royalty shall be payable, and the royalty
accrues on the date when the System or component is used or supplied, the date
it is supplied being the earliest of when it is invoiced, paid for, installed or
delivered to the customer. For the avoidance of doubt, the royalty years shall
be full calendar years, and no royalty shall be payable after December 31st of
the fifth year of the Royalty Period.

 

7.5.2

If CSIMC begins sale or transfer of the System in any market other than China
prior to commencement of the Royalty Period, then:

 

(a)

Buyer shall be obligated to pay royalties to TRXC on such sales or transfers in
accordance with the provisions of this clause 7.5;

11

DMEAST #33644800 v1

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH “*” AND BRACKETS AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

 

(b)

TRXC will provide Buyer with a credit against minimum royalties due under clause
7.5.7 in the amount of the royalties received by TRXC under clause 7.5.2(a),
whether prior to or during the Royalty Period;

 

(c)

Buyer's obligation to pay royalties for sales or transfers in such other market
shall terminate on the earlier of (i) the end of the Royalty Period, or (b) the
fifth anniversary of the first sale or transfer in such other market;

 

(d)

All other provisions of this Agreement, including without limitation this
clause  7.5, shall apply to such sales or transfers.

 

7.5.3

Royalties shall be paid in US Dollars to the Nominated Account.

 

7.5.4

Royalties payable under this Agreement shall be paid within sixty (60) days
after the end of each successive Quarterly Period.

 

7.5.5

In the event of any delay in paying any sum due under this Agreement by the due
date, the Buyer shall pay to the Seller interest on the overdue amount at the
rate of [xxxxxx xxxxxxx]. Such interest shall accrue on a daily basis from the
due date until actual payment of the overdue amount, whether before or after
judgment. The Buyer shall pay the interest together with the overdue amount.

 

7.5.6

At the same time as payment of royalties falls due, the Buyer shall submit or
cause to be submitted to the Seller a statement in writing recording the
calculation of such royalties payable, and in particular:

 

(a)

the Quarterly Period for which the royalties were calculated;

 

(b)

the number of Systems supplied or used during the Quarterly Period by CSIMC, its
distributors and affiliates;

 

(c)

the number of Systems manufactured during the Quarterly Period but not yet
supplied;

 

(d)

the Net Sales Price of each System supplied during the Quarterly Period;

 

(e)

the amount of royalties due and payable;

 

(f)

the amount of any withholding or other income taxes deductible or due to be
deducted from the amount of royalties due and payable; and

 

(g)

any other particulars the Seller may reasonably require.

 

7.5.7

During the Royalty Period, Buyer shall pay minimum royalties in accordance with
the following schedule:

PERIOD AFTER CFDA REGISTRATION DECISION

MINIMUM ROYALTY

YEAR 1

[xxxxxxxxxxxx]

YEAR 2

[xxxxxxxxxxxx]

YEAR 3

[xxxxxxxxxxxx]

YEAR 4

[xxxxxxxxxxxx]

YEAR 5

[xxxxxxxxxxxx]

 

12

DMEAST #33644800 v1

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH “*” AND BRACKETS AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

If in any year the royalties actually received by Seller are less than these
amounts, then Buyer shall pay the difference to Seller within sixty (60) days
after the end of the relevant royalty year. If in any year the royalties
actually received by Seller in accordance with clause 7.5.1 are more than these
amounts, then Buyer shall only pay the royalties mentioned in clause 7.5.1, but
not the minimum royalties herein.

 

7.5.8

For the avoidance of doubt, the minimum royalty amounts in clause 7.5.7 shall be
payable by Buyer regardless of whether or not CSIMC receives CFDA approval to
market the System.  

 

7.5.9

The Buyer and CSIMC, its distributors and affiliates shall keep proper records
and books of account showing the description and price of Systems supplied or
put into use. Such records and books shall be kept separate from any records and
books not relating solely to the System, and Seller (or its authorised
representative) shall have the right on thirty (30) days advance notice to
inspect and audit the same, and entitled to take copies of or extracts from the
same. If such inspection or audit should reveal a discrepancy in the royalties
paid from those payable under this Agreement, the Buyer shall immediately make
up the shortfall and reimburse the Seller in respect of any professional charges
incurred for such audit or inspection. Such right of inspection of the Seller
shall remain in effect for a period of one year after the end of the royalty
period indicated in clause 7.5.1.

 

7.5.10

Within sixty (60) days of the end of each calendar year the Buyer shall submit
to the Seller a written statement certified by CSIMC's auditors of the aggregate
Net Sales Price of Systems supplied or put into use by CSIMC in that year and
the amount due to be paid for that year under this clause 7.5. In the event that
such statement shows that the amount paid by the Buyer is less than the amount
due, the Buyer shall pay to the Seller, within seven (7) days of the submission
of the statement, an amount equivalent to the difference between the amount paid
and the amount due.

 

7.5.11

The provisions of this clause 7.5 shall remain in effect notwithstanding
termination or expiry of this Agreement or the Supply Agreement until the
settlement of all subsisting claims of the Seller.

 

7.5.12

Where the Buyer or CSIMC has appointed any sales agent or distributor or the
like, the Buyer shall include, in its royalty payments, payments in respect of
all activities set out in clause 7.5.1 which are carried out by or on behalf of
the agent or distributor, and shall include records of such activities in the
statements it submits pursuant to clause 7.5.6 and clause 7.5.10. For the
avoidance of any doubt, under above circumstances only a single royalty shall be
payable for each System. Sales made by Buyer/CSIMC to an agent or distributor or
the like are not the basis of a royalty payment, which royalty is to be
calculated based on the sale price to the end user customer.

 

7.5.13

In the event that CSIMC transfers its rights under the Exclusive Manufacturing
and Distribution Agreement to a third party, or if the Buyer transfers the
System or System IPR to a party other than CSIMC, the royalty payment obligation
under this clause 7.5 shall apply, mutatis mutandis, to sales or other transfers
of the System by such third party.

7.6

Marketing and training materials

CSIMC shall create promotional, training, service and other literature for the
System, and shall at its own risk and expense market, promote, sell and service
the System.

7.7

Compliance with laws

 

7.7.1

The Buyer or CSIMC shall be solely responsible for obtaining any regulatory
approvals required to market and use the System in the China Territory.

13

DMEAST #33644800 v1

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH “*” AND BRACKETS AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

 

7.7.2

In case of markets in the Non-China Territory where the Seller chooses to
distribute the System using its Right of First Offer or Right of First Refusal,
responsibilities of obtaining regulatory approvals required to market and use
the System in such jurisdictions shall be subject to distribution agreement
between CSIMC and the Seller, except as set forth in clause 7.2.2.

 

7.7.3

In case of markets in the Non-China Territory where the Seller chooses not to
distribute the System using its Right of First Offer or Right of First Refusal,
responsibilities of obtaining regulatory approvals required to market and use
the System in such jurisdictions shall be subject to distribution agreement
between CSIMC and its appointed distributor(s), subject to clause 7.2.2.

 

7.7.4

Both Parties agree to comply with, and Buyer shall ensure that CSIMC complies
with, all applicable laws and regulations with respect to this Agreement, and in
relation to the manufacturing, sale and marketing of the System. Without
limitation, CSIMC marketing materials shall comply with all relevant PRC laws
and regulations, and shall not make claims contradicting or exceeding the
specifications of the System or any part thereof.

7.8

Continuing security

Buyer shall provide security for its obligations to Seller in an amount not less
than [xxxxxxxxxx] from the period beginning with Closing 2 and continuing until
the end of the Royalty Period.  This security shall first be satisfied through
the pledge of the shares of Seller’s capital stock (the “Shares”) under the
Share Pledge Agreement.  After the end of the initial two-year term of the Share
Pledge Agreement, Buyer may extend the security through a pledge of the Shares
by sending written notice at least thirty (30) Business Days in advance of the
expiration of the Share Pledge Agreement to extend the pledge and the term of
the Share Pledge Agreement for one additional year.  Buyer shall be entitled to
extend the security through the pledge of the Shares each year during the
Royalty Period under this clause 7.8; provided, however, that if Buyer desires
to release the Shares from the pledge, it will substitute a letter of credit for
the pledged shares, with such letter of credit having a term equal to the
remaining Royalty Period.

8.

Warranties

8.1

The Seller represents, warrants and undertakes to the Buyer that at Closing 1
and Closing 2 the Warranties set out in 0, Part A, are true, accurate and not
misleading.

8.2

The Buyer represents, warrants and undertakes to the Seller that at Closing 1
and Closing 2 the Warranties set out in 0, Part B, are true, accurate and not
misleading.

8.3

For the purpose of this clause 8 the term fairly and reasonably disclosed means
disclosed in such manner and in such detail as to enable a reasonable person to
make an informed and accurate assessment of the matter concerned.

8.4

Each Party acknowledges that the other has entered into this Agreement on the
basis of such Warranties.  For the avoidance of doubt, claims in relation to
breach of the representations and warranties when made by the Parties may be
brought for 24 months after the commencement of sales of the System by CSIMC.

8.5

Each of the Warranties is a separate warranty and will not be limited or
restricted by reference to the terms of any other Warranty or any other term of
this Agreement.

8.6

The System is sold "as is". The Seller makes no warranties or representations
other than those in Schedule 2, and excludes to the full extent permitted by law
any other warranties whatsoever, including without limitation any warranties as
to the suitability of the System for any particular purpose, as to its
merchantability or marketability, or as to Buyer's ability to obtain any
regulatory approvals in relation to the System.

14

DMEAST #33644800 v1

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH “*” AND BRACKETS AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

9.

liabilities and indemnity

9.1

Definitions

In this clause:

"Losses"

means all damages, liabilities, demands, costs, expenses, claims, actions and
proceedings (including all consequential, direct, indirect, special or
incidental loss or punitive damages or loss, legal and other professional fees,
cost and expenses, fines, penalties, interest and loss of profit or any other
form of economic loss (including loss of reputation))

"Minimum Liability"

means [xxxxxxxx];

"Claim Period"

means the period following Closing 2 and continuing until 24 months after the
commencement of sales of the System by CSIMC.

and a reference to a claim is a reference to a claim by a Party on the grounds
indicated in clause 9.2.

9.2

Indemnity

Each Party will, to the extent that a claim does not arise from the negligence
or wilful default of the other Party, on demand indemnify and keep indemnified
the other Party from and against all Losses suffered or incurred by the other
Party arising out of or in connection with:

 

9.2.1

any act or omission by the first Party that is in breach of this Agreement;

 

9.2.2

any breach of the Warranties by the first Party, provided that the claim is
issued and served on the other Party during the Claim Period;

 

9.2.3

any third party claim relating to the provision, supply or use of the System,
provided that in the case of a third party claim brought against Buyer, the
third party claim is served on the Buyer during the Claim Period.

9.3

De minimis claims

Neither Party shall be liable for a claim if the liability of the other Party
for that claim when added to the total liability of the other Party under all
previous claims does not exceed in aggregate the Minimum Liability.

 

9.3.1

Once the total of the claims exceeds in aggregate the Minimum Liability, the
breaching Party shall be liable for the whole amount of such claim and not just
for the amount exceeding the Minimum Liability.

 

9.3.2

No single claim may be made against a Party under the Warranties if the amount
to be claimed does not exceed [xxxxxxxxx].

9.4

Maximum liability

The aggregate liability of the Seller or Buyer (as the case may be) in respect
of all claims for breach of the Warranties shall not exceed [xxxxxxxxxxxxx].

9.5

Pre-Notice of a claim

The claiming Party shall not bring a claim against the other Party unless
written notice has been given to the other Party within sixty (60) days after
the claiming Party becomes aware of the grounds for a claim, providing details
of the nature of the claim in reasonably sufficient detail and, so far as
practicable, the amount claimed.

15

DMEAST #33644800 v1

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH “*” AND BRACKETS AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

9.6

Specific Limitations

 

9.6.1

Neither Party shall be able to bring a claim against the other if and to the
extent that:

 

(a)

the breach on which the claim is based occurs as a result of any legislation not
in force at the date of this Agreement taking effect retrospectively, any
increase in the rates of taxation in force at that date or as a consequence of a
change in the interpretation of the law in any jurisdiction after the date of
this Agreement,

 

(b)

the claim relates to any loss for which the Party is indemnified by insurance.

 

9.6.2

If a Party is prevented by clause 9.6.1 from bringing any claim in whole or in
part, the losses, costs or damages the Party would have sought to recover in
such claim shall not be taken into account when calculating the Minimum
Liability.

 

9.6.3

No claim shall be made by a Party in relation to a fact, omission, if the Party
has actual, constructive or imputed knowledge of the fact, omission,
circumstance or occurrence at the time of execution of this Agreement.

9.7

Conduct of claims

When a Party becomes aware of any third party claim that might give rise to a
claim against the other Party out of or in relation to the System or System
Assets, having given notice to the other Party in accordance with clause 9.5,
the first Party shall:

 

9.7.1

not make any admission of liability or agreement or compromise with any party
without prior consultation with and the agreement of the other Party;

 

9.7.2

take such action to avoid, dispute, resist, appeal, compromise or contest the
dispute as the other Party may request, at the other Party's expense; and

 

9.7.3

make available to the other Party all information required and available to
enable the other Party to avoid, dispute, resist, appeal, compromise or contest
the claim and any liability connected with the claim,

provided that the first Party shall not be obliged to take any action which is
likely to materially prejudice the System or the first Party.

9.8

Recovery from third parties

If a Party receives any payment or benefit from any policy of insurance or any
third party other than the other Party as a result of the circumstances giving
rise to a claim, and the other Party has made payment to the first Party in
respect of that claim, the first Party shall as soon as practicable after
receipt, pay to the other Party an amount which is the lesser of the amount of
the payment or benefit received from the insurer or other third party and the
payment received from the other Party, having deducted all costs, charges and
expenses reasonably incurred by the first Party in obtaining the payment or
benefit.

9.9

General

 

9.9.1

Nothing in this clause shall in any way diminish Parties' obligation to take
reasonable measures to  mitigate their losses.

 

9.9.2

If any potential claim arises by reason of a liability that is contingent only,
then the Seller shall not be under any obligation to make any payment for that
claim until such time as the contingent liability becomes actual.

16

DMEAST #33644800 v1

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH “*” AND BRACKETS AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

 

9.9.3

The Buyer confirms to the Seller that it is not at the date of this Agreement,
and after discussion with its accountants and attorneys, aware of any matter or
thing that in its reasonable opinion would or may give rise to any claim.

 

9.9.4

Nothing contained in this clause or any other terms of this Agreement shall
affect any claim or other action by the Buyer in the case of fraud or other
dishonesty or any omission or wilful or fraudulent misstatement the Seller or
its agents may make or commit.

10.

Miscellaneous

10.1

Variation

Variations to this Agreement will only have effect when agreed in writing and
signed by each of the Parties.

10.2

Severability

If any provision of this Agreement (wholly or partly) is or becomes illegal,
invalid or unenforceable, the remaining provisions shall remain in full force
and effect. If such provision would be legal, valid and enforceable if part of
it were deleted or amended, the provision will apply with the required deletion
or amendment provided that neither Party suffer any materially adverse effect.

10.3

Waiver

Unless otherwise agreed in writing, no failure, delay, indulgence, act or
omission by either Party in exercising any right or remedy will be deemed a
waiver of that, or any other, right or remedy.

10.4

Further assurance

Each Party will, at its own cost, do all further acts and execute all further
documents necessary to give effect to this Agreement both on and after Closing
1.

10.5

Assignment

 

10.5.1

Except as provided in clause 7.2.1 and 7.2.3 or as otherwise agreed by the
Parties, neither Party may assign or grant an Encumbrance over or deal in any
way with any of its rights under this Agreement; provided, however, that Seller
shall have the right to freely transfer all of its rights and obligations under
this Agreement to any party acquiring substantially all, or a major part, of the
business and/or assets of the Seller, as long as the successor assumes all of
Seller’s obligations to Buyer/CSIMC; and Buyer shall have the right to freely
transfer all of its rights and obligations under this Agreement to any party
acquiring substantially all, or a major part, of the business and/or assets of
the Buyer, as long as the successor assumes all of Buyer’s obligations to Seller
under this Agreement.

 

10.5.2

A permitted Seller transferee under Clause 10.5.1 shall not be subject to the
restrictions on competition in Clause 7.2.7 in respect of any
[xxxxxxxxxxxxxxxxxxxxxxxxxxxxxx
xxxxxxxx] under development, already developed, or marketed by such transferee
at the time of the transfer.

10.6

Entire agreement

This Agreement and documents referred to in it represent the entire agreement
between the Parties and supersede all previous agreements and understanding of
the Parties relating to acquisition of the System made available in this
Agreement whether written or oral. Further, each Party acknowledges that it does
not rely on, and shall have no remedy in respect of any statement,
representation, assurance or warranty (whether of fact or law made innocently or
negligently).

17

DMEAST #33644800 v1

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH “*” AND BRACKETS AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

10.7

No joint venture or agency

The Parties are independent contractors, and nothing in this Agreement is
intended to create any joint venture or agency relationship between the Parties.
No Party may purport to create or assume any obligation on behalf of the other.

10.8

Succession

This Agreement will bind and benefit each Party’s respective successors and
permitted assignees. Any successor and/or assignee shall in its own right be
able to enforce any term of this Agreement in accordance with its terms as if it
were in all respects a party to this Agreement, but until such time, any such
successor or assignee shall have no rights whether as a third party or
otherwise.

10.9

Counterparts

This Agreement may be signed in any number of separate counterparts. Each, when
executed and delivered by a Party, will be an original. All counterparts will
together constitute one instrument.

10.10

Costs

The Parties will each pay their own costs in connection with the negotiation,
preparation and implementation of this Agreement and any documents referred to
in or incidental to this Agreement.

11.

Notices

11.1

Notices under this Agreement will be in writing and sent to the person and
address in clause 11.2. They may be given, and will be deemed received:

 

11.1.1

by international courier: five Business Days after posting;

 

11.1.2

by hand: on delivery.

 

11.1.3

by e-mail: on the next Business Day after sending to the correct address
(provided that no notice of failure of delivery is received by the sender).

11.2

Notices will be sent:

 

11.2.1

to the Seller at:

Anthony Fernando

Chief Operating Officer

TransEnterix, Inc.

635 Davis Drive, Suite 300

Morrisville, NC 27560 USA

[xxxxxxxxxxxxxxxxxxxx]


with copies to:

Joshua Weingard

Chief Legal Officer

TransEnterix, Inc.

635 Davis Drive, Suite 300

Morrisville, NC 27560 USA

[xxxxxxxxxxxxxxxxxxxx]


and

 

Kathleen Frost

Vice President - Intellectual Property

18

DMEAST #33644800 v1

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH “*” AND BRACKETS AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

TransEnterix, Inc.

635 Davis Drive, Suite 300

Morrisville, NC 27560 USA

[xxxxxxxxxxxxxxxxxxxx]

 

 

11.2.2

to the Buyer at:

Wang Yan

Authorized Representative

Great Belief International Limited

B217 Southwest Building, No.9 Bei'er Village, 

Shahe, Changping District, Beijing 102206, P.R. China

[xxxxxxxxxxxxxxxxxxxx]

 

12.

Confidential information

12.1

Neither Party will, without the other’s prior written consent, disclose:

 

12.1.1

the existence or terms of this Agreement; provided, however, if this Agreement
is material to Seller, it is authorized to disclose the Agreement in accordance
with U.S. securities laws, including filing this Agreement with its filings with
the U.S. Securities and Exchange Commission; and

 

12.1.2

any information relating to the customers, suppliers, methods, products, plans,
finances, trade secrets or otherwise to the business or affairs of the other
Party,

together the Confidential Information.

12.2

Neither Party will use the other's Confidential Information except to perform
this Agreement or as contemplated by this Agreement.

12.3

Disclosure of Confidential Information may be made to such of a Party's
officers, employees, professional advisers and consultants as reasonably
necessary to advise on this Agreement and the transaction as a whole on the
condition that the disclosing Party is responsible for such third party's
compliance with the obligations under this clause. Disclosure may also be made
as required by law, the Securities and Exchange Commission, any stock exchange,
or any other regulatory body.

12.4

Confidential Information does not include information which is:

 

12.4.1

publicly available, other than as a result of a breach of this Agreement by a
Party; or

 

12.4.2

lawfully available to a Party from a third party free from any confidentiality
restriction; or

 

12.4.3

required by law, regulation or by order or ruling of a court or administrative
body of a competent jurisdiction to be disclosed (but in which case to the
absolute minimum necessary) provided that the disclosing Party shall use
its  reasonable endeavours to first consult fully with the other Party to
establish whether and, if so, how far it is possible to prevent or restrict such
enforced disclosure and take all steps as it may reasonably require to achieve
prevention or restriction.

12.5

Without the express written consent of Seller, Buyer shall not, and shall ensure
that CSIMC does not, make any public announcement or otherwise disclose to any
third party the existence of this Agreement or any agreement ancillary to it, or
the fact that discussions concerning a potential collaboration are taking place,
except as required by law, the Securities and Exchange Commission, any stock
exchange, or any other regulatory body. In the event such a disclosure is
required, Buyer shall notify Seller no less than 24 hours in advance of the
disclosure.

19

DMEAST #33644800 v1

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH “*” AND BRACKETS AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

12.6

Without the express written consent of Buyer, Seller shall not make any public
announcement or otherwise disclose to any third party the existence of this
Agreement or any agreement ancillary to it, or the fact that discussions
concerning a potential collaboration are taking place, except as required by
law, the Securities and Exchange Commission, any stock exchange, or any other
regulatory body. In the event such a disclosure is required, Buyer shall notify
Seller no less than 24 hours in advance of the disclosure.

13.

Governing law and jurisdiction

13.1

This Agreement and any dispute or claim arising out of, or in connection with,
it, its subject matter or formation (including non-contractual disputes or
claims) shall be governed by, and construed in accordance with, the laws of Hong
Kong, excluding the United Nations Convention on the International Sale of
Goods.

13.2

Any dispute, difference or claim arising out of, in connection with or relating
to this Agreement shall be submitted to and finally resolved by arbitration in
Hong Kong under the auspices of the Hong Kong International Arbitration
Commission (“HKIAC”), in accordance with the HKIAC Administered Arbitration
Rules then in effect, which rules are hereby incorporated by reference into this
Agreement. The arbitral tribunal shall consist of three arbitrators. One of the
arbitrators shall be a national of the PRC, one a national of the US, and one of
a third country. The arbitral proceedings shall be conducted in English.

This document has been executed by the duly authorized representatives of the
Parties on the date written at the beginning of it.

 

Executed by TransEnterix Inc. acting by Anthony Fernando, its COO.

 

/s/ Anthony Fernando

 

Executed by Great Belief International Limited acting by Mr. Wang Yan, its
authorized representative.

 

/s/ Wang Yan

 

 




20

DMEAST #33644800 v1

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH “*” AND BRACKETS AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

SCHEDULE 1

SYSTEM ASSETS

 

Part 1

PATENTS

[xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx

xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx]

Reference No.

Title

Patent No./App. Serial No./Filing Date

[xxxxxxxx]

MECHANIZED MULTI-INSTRUMENT SURGICAL SYSTEM

US 9,333,040

U.S. Regular 13/759,036

February 4, 2013

[xxxxxxxxxx

xxxxxxxxxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxxxxxxxxxx

xxxxxxxxxxxxxxxxx

xxxxxxxxxxxxxx

xxxxxxxxxxxxxx

xxxxxxxxxx

xxxxxxxxxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxxxx

xxxxxxxxxxxxxxxxx

xxxxxxxxxxxxxx

xxxxxxxxxxxxxx

xxxxxxxxxx

xxxxxxxxxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxxxxx

xxxxxxxxxxxxxxxxx

xxxxxxxxxxxxxx

xxxxxxxxxxxxxx

xxxxxxxxxxx

xxxxxxxxxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxxxx

xxxxxxxxxxxxxxxxx

xxxxxxxxxxxxxx

xxxxxxxxxxxxxx]

[xxxxxxxx]

MECHANIZED MULTI-INSTRUMENT SURGICAL SYSTEM

U.S. Patent 9,345,545

U.S. Regular 13/939,227

July 11, 2013

[xxxxxxxxx]

MECHANIZED MULTI-INSTRUMENT SURGICAL SYSTEM

U.S. Patent 9,603,672

U.S. Regular 13/939,229

July 11, 2013

[xxxxxxxx

xxxxxxxxxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxx

xxxxxxxxxxxxxxxxx

xxxxxxxxxxxxxx

 

xxxxxxxx

xxxxxxxxxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxx

xxxxxxxxxxxxxxxxx

xxxxxxxxxxxxxx]

 

 

Part 2


21

DMEAST #33644800 v1

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH “*” AND BRACKETS AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

SYSTEM SOFTWARE

[xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx:
xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx
xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx
xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx]
 

 

 

Component

Function

Description

[Xxxxxxxx xxxxxxx

Xxxxxxxxxxxxxxxx
xx

Xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx
xxxxxxxxxxxxxxxxxxxxx

Xxxxxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxx

Xxxxxxxxxxxxxxx
xxxxxxxxxx

Xxxxxxxxxxxxxxxxxxxxxxxx

Xxxxxxxxxxxxxxxxxxxxxxxx

Xxxxxxxxxxxxxx
xxx

Xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx

Xxxxxxxxxxxxxxxxxxxxxx
xxxxxxxxxxx

Xxxxxxxxxxxxxx
xxxxxxxxxx

Xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx

xxxxxxxxxxx

Xxxxxxxxxxxxxxxxxxxxxxxxxxxx  xxxxxxxxxxxxxxx

Xxxxxxxxx xxxxxxxxxxx

Xxxxxxxxxxxxxxxxx

Xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxx

Xxxxxxxxxxxxxxxxx

Xxxxxxxxxxxxxxxxx

Xxxxxxxxxxxxxxxxxxxxxxxxxxxxxx
xxxxxxxxxxxxxxxxx

Xxxxxxxxxxxxxxxxxxxxxxx

Xxxxxxxxxxxxxxx
xxxxxxxxxx

Xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx
xxxxxxxxxxxxxxxxxxxxx

Xxxxxxxxxxxxxxxx

Xxxxxxxxxxxx xxxxxxxxxx

Xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx

Xxxxxxxxxxxxxx

 

Xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx
xxxxxxxxxxxxxxxxxxxxxx

Xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx
xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx
xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx
xxxxxxxxxxxxxxxxxx]    




22

DMEAST #33644800 v1

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH “*” AND BRACKETS AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

PART 3

TRADEMARKS

File Number

Trademark

Country

Status

Number

[xxxxxxxxxxxxxx

Xxxxxxxxxxxxxxxxx

Xxxxx

xxxxxxx

xxxxxxxx

Xxxxxxxxxxxxx

Xxxxxxxxxxxxxxxxx

Xxxxx

Xxxxxxx

xxxxxxxxx

xxxxxxxxxxxxx

Xxxxxxxxxxxxxxxxx

xxxxxx

Xxxxxxx

xxxxxxxxx]

070453-00051

SURGIBOT

Republic of Korea

Registered

45-2014-0001534

 

 




23

DMEAST #33644800 v1

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH “*” AND BRACKETS AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

PART 4

SYSTEM CAPITAL GOODS

[Asset listing provided to Buyer]




24

DMEAST #33644800 v1

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH “*” AND BRACKETS AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

Warranties

PART A – Seller Warranties

1.

The seller

1.1

The Seller is a company duly incorporated and existing under the laws of
Delaware, USA.

1.2

The Seller has all requisite corporate power and authority to execute and
perform this Agreement and all agreements and documents ancillary to it.

1.3

This Agreement and all agreements and documents ancillary to it constitute
valid, legal, binding and enforceable obligations on the Seller.

1.4

To the Seller's knowledge, no order has been made, petition presented or
resolution passed for the winding-up of the Seller and no administration order
or administration application or notice of appointment of or notice of intention
to appoint an administrator has been made or issued in relation to the Seller.

1.5

No receiver or administrative receiver has been appointed over any part of the
System or the System Assets, no application has been made to the court for any
such appointment, and no power of sale or power to appoint a receiver or
administrative receiver under the terms of any charge, mortgage or security over
the System Assets has become exercisable.

1.6

Performance by the Seller of the terms of this Agreement and such agreements and
documents ancillary to it do not and will not conflict with or result in a
breach of any of the provisions of the Seller memorandum or articles of
association or any contractual, governmental or public agreement or other
obligation made or given by the Seller, or any applicable laws, regulations,
acts and other governmental policies especially those of the United States of
America.

2.

The System Assets

2.1

The Seller or TransEnterix Surgical, Inc. have good title to all the System
Assets and are the legal and beneficial owner of all the System Assets.  No
System Asset are subject to any Encumbrance as of the date of transfer to Buyer.

2.2

To the Seller’s best knowledge, it is not aware of other parties’ rights which
would be infringed upon by the use of the System Assets by the Buyer and CSIMC
subject to this Agreement.  

2.3

The System Assets provided to Buyer are inclusive of all the versions of the
System Assets (including the historical and latest versions, especially for the
System Information, System IPR and System Software) created, possessed and
obtained by the Seller.

3.

Intellectual Property Rights

3.1

The Seller and its wholly owned subsidiary, TransEnterix Surgical Inc., are the
legal owners of the System IPRs.

3.2

To the Seller's knowledge, none of the System IPRs are subject to any dispute,
infringement and/or challenge.

3.3

All System IPRs are freely assignable without requiring any consent.

3.4

To the Seller's knowledge, none of the elements or activities of the System have
infringed the Intellectual Property Rights of any person in circumstances which
would entitle any person to make a claim against the Seller. The Seller has not
received notice of any claim which alleges that the Seller is infringing such
person's Intellectual Property Rights in relation to the System.

25

DMEAST #33644800 v1

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH “*” AND BRACKETS AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

3.5

The System IPRs are not subject to any Encumbrance or any other rights
exercisable by other parties, and the Seller is not obliged to grant any
Encumbrance in respect of the System IPRs.

4.

Information Technology

4.1

If the Seller is the legal and beneficial owner of the System Software, then the
Seller is the one and only legal and beneficial owner of such System Software;
if the Seller is not the legal and beneficial owner of the System Software, then
the Seller has the contractual right to use, the System Software, free from
Encumbrances and all other rights exercisable by other parties. The Seller has
obtained all necessary rights from third parties to permit the Seller to use the
System IT exclusively and without restrictions and is able to transfer the
System Software to the Buyer.

4.2

The Seller licenses all software necessary to enable the System to continue in
the ordinary course of business and the Seller is able to transfer such software
to the Buyer.

4.3

The Seller is not aware of any fact, matter, event or circumstance which may
adversely affect the continued use of the System Software by Buyer after Closing
2.

5.

Litigation

5.1

Neither the Seller nor any person for whom the Seller may be vicariously liable
in relation to the System or the System Assets is engaged, concerned or involved
in (whether as an applicant, respondent or otherwise) any litigation,
arbitration or other proceedings relating to the System or the System Assets
which are in progress, threatened or pending by or against the Seller or the
System or any of the System Assets and there are no facts of circumstances known
to the Seller likely to give rise to any such litigation, arbitration or other
proceedings.

PART A – Buyer Warranties

1.1

The Buyer is a company duly incorporated and existing under the laws of British
Virgin Islands, and CSIMC is a company duly incorporated and existing under the
laws of the People's Republic of China.

1.2

The Buyer and CSIMC have all requisite corporate power and authority to enter
into and perform this Agreement and all agreements and documents ancillary to
it.

1.3

This Agreement and all agreements and documents ancillary to it constitute
valid, legal, binding and enforceable obligations on the Seller or CSIMC.

1.4

To the knowledge of the Buyer, no order has been made, petition presented or
resolution passed for the winding-up of the Buyer or CSIMC and no administration
order or administration application or notice of appointment of or notice of
intention to appoint an administrator has been made or issued in relation to the
Buyer or CSIMC.

1.5

No receiver or administrative receiver has been appointed over any part of the
business or assets of Buyer or CSIMC, no application has been made to the court
for any such appointment, and no power of sale or power to appoint a receiver or
administrative receiver under the terms of any charge, mortgage or security over
the System Assets has become exercisable.

1.6

Performance by the Buyer and CSIMC of the terms of this Agreement and such
agreements and documents ancillary to it do not and will not conflict with or
result in a breach of any of the provisions of the Buyer and CSIMC memorandum or
articles of association or any contractual, governmental or public agreement or
other obligation made or given by the Buyer or CSIMC.

 

 




26

DMEAST #33644800 v1

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH “*” AND BRACKETS AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

Schedule 2

DESIGNATED ACCOUNT

Name of Bank: [xxxxxxxxxxxxxxxxx]

Bank Address:[ xxxxxxxxxxxxxxxxx

Xxxxxxxxxxxxxxx]

ABA Number:[ xxxxxxxxxxxxxxxxx]

Beneficiary Account Number: [xxxxxxxxxxxxx]

Beneficiary Name: [xxxxxxxxxxxxxxxxxxxxxxxx]

Beneficiary Address:[xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx]

 

 

27

DMEAST #33644800 v1